Judgment, Supreme Court, New York County (Murray Mogel, J., at suppression hearing; Bonnie Wittner, J., at jury trial and sentence), rendered June 8, 1994, convicting defendant of criminal sale of a controlled substance in the third degree and *170criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 51/2 to 11 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The police had probable cause to arrest defendant on the basis of several hand-to-hand exchanges of objects for money (People v Schlaich, 218 AD2d 398, lv denied 88 NY2d 994), which arrest was further supported by the officer’s observation of defendant removing a bag of yellow-topped vials from a hidden "stash” (People v Jones, 219 AD2d 417). We decline to disturb the hearing court’s credibility determinations (see, People v Prochilo, 41 NY2d 759, 761). Concur—Sullivan, J. P., Ellerin, Nardelli, Tom and Mazzarelli, JJ.